Cardona, P. J.
Appeal from a judgment of the County Court of Tioga County (Sgueglia, J.), rendered June 11, 1999, convicting defendant upon his plea of guilty of the crime of criminal possession of marihuana in the second degree.
In October 1998, police officers entered a residence occupied by defendant and seized a quantity of marihuana pursuant to a search warrant. Defendant was subsequently indicted for the crime of criminal possession of marihuana in the second degree. Thereafter, he made a pro se omnibus motion to, inter alia, suppress evidence seized pursuant to a search warrant which County Court denied without a hearing. Subsequently, defendant pleaded guilty to the charge and was sentenced as a second felony offender to a prison term of 2V4 to 4V2 years. Defendant now appeals.
Initially, we find no merit to defendant’s claim that County Court erroneously denied his suppression motion. In support of the motion, defendant averred that there was no evidence to substantiate the fact that he resided at the apartment where the search warrant was executed. Inasmuch as defendant failed to demonstrate a legitimate expectation of privacy in the apartment so as to confer standing upon him to challenge the search warrant, we find no error in County Court’s summary disposition (see, People v Christian, 248 AD2d 960, lv denied 91 NY2d 1006; People v Tronchin, 233 AD2d 767, 768, lv denied 90 NY2d 1015; People v Howard, 213 AD2d 903, 904, lvs denied 85 NY2d 974, 86 NY2d 796). Since defendant is without standing to challenge the search warrant, we decline to address his substantive arguments concerning its validity.
While defendant also asserts that he was denied his right to testify before the Grand Jury (see, CPL 190.50 [5] [a]), he waived that claim by pleading guilty (see, People v Chappelle, 250 AD2d 878, 878-879, lv denied 92 NY2d 894; People v Empey, 242 AD2d 839, lv denied 91 NY2d 834; People v Grey, 135 AD2d 1031, 1031-1032). Therefore, we find no reason to disturb the judgment of conviction.
*913Peters, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the judgment is affirmed.